FILED
                            NOT FOR PUBLICATION                             MAR 21 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SOMKHIT NASEE; WISIT KAMPILO;                    No. 10-35161
BUNSRI NAMETHA,
                                                 D.C. No. 2:06-cv-03048-RHW
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

GLOBAL HORIZONS MANPOWER,
INC.; PLATTE RIVER INSURANCE
COMPANY; ACCREDITED SURETY
AND CASUALTY COMPANY, INC.;
VALLEY FRUIT ORCHARDS, LLC;
GREEN ACRE FARMS, INC.,

              Defendants,

  and

MORDECHAI ORIAN,

              Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Eastern District of Washington
                Robert H. Whaley, Senior District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted March 9, 2011 **
                                Seattle, Washington

Before: McKEOWN, FISHER, and GOULD, Circuit Judges.

      Defendant-Appellant Mordechai Orian appeals the district court’s denial of

his motion for attorney fees. We affirm.

      Though the district court unquestionably possessed the power to award

Orian fees, Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991), Orian has not

shown that a fee award was required by any federal statute or precedent. The

court’s decision not to award fees was not an abuse of discretion. Similarly, the

district court did not abuse its discretion by exercising its inherent power to deny

Orian’s motion for fees brought pursuant to Washington Revised Code

§ 19.30.170(1). See Chambers, 501 U.S. at 55 (holding that a district court’s power

to fashion a sanction under inherent powers trumps state policy to the contrary);

Willy v. Coastal Corp., 503 U.S. 131, 139 (1992) (holding that a district court’s

power to sanction survives lack of subject-matter jurisdiction).

      AFFIRMED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2